Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the present application. Claims 1, 8, 14, and 15 are newly amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered. The examiner notes that the RCE as written indicates to enter the submission filed on 1/10/22, but the Examiner understands this to be a typographical error and notes that the claim set submitted on 2/10/22 has been entered and is under examination.
 
Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered. 

Per the applicant’s arguments that “Buhler in view of Altintas, further in view of Sharifi does not teach or suggest the newly amended features”
The applicant’s arguments with regards to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7-8, 10-11, 13-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 10769503 B1 to Buhler et al (hereinafter Buhler) in view of “Machine Learning Based Ticket Classification In Issue Tracking Systems” to Altintas et al (hereinafter Altintas), further in view of US 20190019110 A1 to Sharifi et al (hereinafter, Sharifi), further in view of US20170270674A1 to Shrivastava (hereinafter, Shrivastava).

As per claim 1, Buhler teaches A cognitive assignment engine (CAE) system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for a self-learning ontology-based cognitive assignment engine, the method comprising (Column 6, lines 11-16, “In accordance with some implementations, a non-transitory computer-readable storage medium has one or more processors and memory storing one or more programs executable by the one or more processors. The one or more programs include instructions for performing any of the methods described herein.” Abstract, “The method includes determining a digital organization for the respective printed document based on the extracted semantic information and the document class.”):
the system intercepting an incoming message that comprises graphical content (Column 1, lines 63-65 “In one aspect, a method of searching a system for similar images is provided. The method comprises receiving an input image having content.”);
the system associating one or more numeric values with [the] identified characteristics (Column 1, line 65 – Column 2, line 2 “The method also comprises generating a feature vector corresponding to the input image according to a trained classifier model (e.g., a convolutional neural network (CNN)). The feature vector has a plurality of components.” Column 2, lines 15-18, “In some implementations, each feature vector component is represented using a floating-point number, and quantizing comprises mapping each component to a corresponding integer value of a predetermined length using a linear scale.” Column 3, lines 26-28, “The method also includes determining a document class for the respective page by applying one or more trained classifier models to the image file.” Examiner Note: Buhler’s representation of feature vectors referring to characteristics of an input image is seen as equivalent to associating numeric values with identified characteristics.);
the system computing a hash code of the incoming message by performing a hash function upon a subset of the numeric values (Column 2, lines 2-12 “The method further comprises encoding the feature vector as a similarity hash by quantizing each component. The method further comprises, for each reference image in a plurality of reference images, performing a sequence of steps. The sequence of steps comprises obtaining a reference hash for the respective reference image, computing similarity between the input image and the respective reference image by computing a distance between the reference hash and the similarity hash, and determining if the computed distance is within a predetermined threshold.”);
the system retrieving, as a function of the hash code, a matching template of a set of previously stored templates (Column 2, lines 4-14 “The method further comprises, for each reference image in a plurality of reference images, performing a sequence of steps. The sequence of steps comprises obtaining a reference hash for the respective reference image, computing similarity between the input image and the respective reference image by computing a distance between the reference hash and the similarity hash, and determining if the computed distance is within a predetermined threshold. When the computed distance is within the predetermined threshold, the method returns the reference image as an image that is similar to the input image.” Column 2, lines 44-47, “In some implementations, the method further comprises, prior to receiving the input image, performing a sequence of steps for each reference image in the plurality of reference images.” Examiner Note: Buhler’s reference image is seen as equivalent to the matching template of a set of previously stored templates. Column 2 lines 44-47 clarifies that the reference images are stored prior to the image being classified in column 2 lines 4-14.).

Buhler does not explicitly teach the system, as a function of a semantic meaning associated with the matching template, assigning the incoming message to an appropriate responder of a plurality of responders.

Altintas teaches the system, as a function of a semantic meaning associated with the matching template, assigning the incoming message to an appropriate responder of a plurality of responders (3. Proposed System, p198, “The proposed system basically contains two phase classification process to assign issue ticket to related support unit. The first classification aims to detect the related category of ticket which is directly related to the department of the issue while the second classification tries to determine the related subcategory or unit under the specified category that describes which type of the problem in the determined department.” Examiner Note: Buhler’s system classifies the image based on a semantic comparison to stored reference images (In addition to above citations, see also column 15, lines 21-27, “In some implementations, a method is provided for finding semantically or otherwise similar images in a collection. Given one or more target images, the goal is to find images in the collection that are most similar. Some implementations define similarity in a semantic sense (i.e., not as a direct comparison of pixel values, brightness, or hues, but as a comparison between actual content of the images).”) 
Altintas classifies incoming tickets based on which department (i.e. responder) is most related to the ticket. When Altintas is applied to Buhler, Buhler’s reference images would be exemplars for a ticket that ought to be directed to the plurality of potential responders, and an input image would be semantically compared in order to assign the input image to an appropriate (i.e., matching) responder.).

Buhler and Altintas are analogous art because they are both directed to image classification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Buhler’s document classification with Altintas’ responder matching. The combination would have been obvious to one of ordinary art before the effective filing date of the claimed invention because they would have been motivated to increase end user satisfaction and ticket handling efficiency at Altintas’ recommendation (Abstract, “The recommended method provides high quality user support and boosts end-user satisfaction. It reduces manual efforts and human errors…”).

The combination of Buhler and Altintas teaches an ontology, but thus far does not explicitly teach the system identifying characteristics of one or more ontological structures inferred from the graphical content, where the graphical content is a graphical screen-capture image, where each structure of the ontological structures is a graphical object and a subset of pixels of the screen-capture image, where each characteristic of the identified characteristics comprises a category of screen-capture objects, and where the categories are selected from the group consisting of : logos, title bars, task-view panes, taskbars, and error-condition pop-up windows.

Sharifi teaches the system identifying characteristics of one or more ontological structures inferred from the graphical content, where the graphical content is a graphical screen-capture image, where each structure of the ontological structures is a graphical object and a subset of pixels of the screen-capture image, where each characteristic of the identified characteristics comprises a category of screen-capture objects, and where the categories are selected from the group consisting of: logos, title bars, task-view panes, taskbars, and error-condition pop-up windows ([0038] “The server 170 may store knowledge base 210. The knowledge base 210 may be a large graph-based data store that stores data and rules that describe knowledge about the data in a form that provides for deductive reasoning. A knowledge base with a large number of entities and even a limited number of relationships may have billions of connections. In some implementations, knowledge base 210 may be stored in an external storage device accessible from server 170 and/or mobile device 110. In some implementations, the knowledge base 210 may be distributed across multiple storage devices and/or multiple computing devices, for example multiple servers. The entities and relationships in the knowledge base 210 may be searchable, e.g., via an index. For example, the index may include text by which an entity has been referred to. Thus, reference to the knowledge base 210 may be understood to include an index that facilitates finding an entity using a text equivalent.” [0039] “The screen content engine 250 may include components that analyze the screen content in a screen capture image and to identify key items, such as words, entities, logos, etc., in the screen content. Identified entities may be entities that are in the knowledge base 210. Accordingly, the screen content engine 250 can be configured to perform various types of recognition, such as character recognition, image recognition, logo recognition, etc., using conventional or later developed techniques. The screen content engine 250 may match the items identified (e.g., text, images, logos) to entities in the knowledge base 210.” Examiner Note: Sharifi identifies at least the “logo” category of screen-capture objects from a screen capture image. The examiner recognizes classifying a portion of an image as a “logo” as equivalent to identifying that graphical object, and further that the image is constituted by pixels, such that the “logo” within the image qualifies as a subset of pixels of the image. The examiner views Sharifi’s knowledge base including entities and relationships between those entities as containing an ontology, where the structures of the ontology include at least a “logo” inferred from a screen capture image.).


Buhler, Altintas, and Sharifi are analogous art because they are directed to image classification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Buhler’s document classification with Altintas’ responder matching and Sharifi’s object recognition. The combination would have been obvious to one of ordinary art before the effective filing date of the claimed invention because they would have been motivated to increase classification accuracy of the system as a whole, which can be accomplished by classifying key items from an image ([0039], “In some implementations, the screen content engine 250 may reserve a quantity of positive examples and evaluate the model against the examples. In such implementations, the screen content engine 250 may determine when the model has a sufficient classification error (e.g., 95% accuracy or 99% accuracy, etc.) In some implementations, the server 170 may store a user profile 220.”).

Buhler, Altintas, and Sharifi do not explicitly teach the system clustering the structures into groups, where each group consists of structures that share a same category, where the system has inferred through artificial intelligence that each structure in a same group depicts an instance of a same semantic object, regardless of the each structure's size, color, or embedded text, and where a pair of structures are inferred to depict instances of the same semantic object as a function of each structure's relative position within the screen-capture image and of a category of a group that contains the pair of structures; the system organizing the groups into a hierarchical ontology that represents an ontology of the inferred semantic objects.

Shrivastava teaches the system clustering the structures into groups, where each group consists of structures that share a same category, where the system has inferred through artificial intelligence that each structure in a same group depicts an instance of a same semantic object, regardless of the each structure's size, color, or embedded text, and where a pair of structures are inferred to depict instances of the same semantic object as a function of each structure's relative position within the screen-capture image and of a category of a group that contains the pair of structures ([0095] “In other example embodiments, the video analytics may further include, at 304, classifying the foreground visual objects detected at 302. For example, pattern recognition may be carried out to classify the foreground visual objects. A foreground visual object may be classified by class, such as a person, a car or an animal. Additionally or alternatively, a visual object may be classified by action, such as movement and direction of movement of the visual object.” [0099] “The temporal object classification module 412 is operable to classify an object according to its type (e.g., human, vehicle, animal) by considering the object's appearance over time. In other words, the object tracking module 408 tracks an object for multiple frames, and the temporal object classification module 412 determines the object's type based upon its appearance in the multiple frames. For example, gait analysis of the way a person walks can be useful to classify a person, or analysis of a person's legs can be useful to classify a bicycler. The temporal object classification module 412 may combine information regarding the trajectory of an object (e.g., whether the trajectory is smooth or chaotic, whether the object is moving or motionless) and the confidence of classifications made by an object classification module 416 (described in detail below) averaged over multiple frames. For example, classification confidence values determined by the object classification module 416 may be adjusted based on the smoothness of trajectory of the object.” [0102]. Examiner Note: Shrivastava discloses the classification of objects within an image based on at least trajectory, gait, and position within the image (i.e., identifying regardless of size, color, or embedded text, that a pair of structures belong to the same classification). Buhler teaches clustering semantic structures into categories through artificial intelligence in column 12 line 52 – column 13, line 3. When Shrivastava is applied to the combination of Buhler, Altintas, and Sharifi, the resulting system would cluster semantic structures into groups representing categories through artificial intelligence, based on relative position and regardless of size, color, or embedded text.); 
the system organizing the groups into a hierarchical ontology that represents an ontology of the inferred semantic objects ([0102] “The temporal object classification module 412 is operable to classify an object according to its type (e.g., human, vehicle, animal) by considering the object's appearance over time. In other words, the object tracking module 408 tracks an object for multiple frames, and the temporal object classification module 412 determines the object's type based upon its appearance in the multiple frames. For example, gait analysis of the way a person walks can be useful to classify a person, or analysis of a person's legs can be useful to classify a bicycler.” Examiner Note: The examiner recognizes that at least some of the classifications disclosed by Shrivastava (see, “human” and “bicycler”) are hierarchical in nature. When Shrivastava is applied to the combination of Buhler, Altintas, and Sharifi, the resulting combination would organize the classified semantic objects into a hierarchical ontology.).

Buhler, Altintas, Sharifi, and Shrivastava are analogous art because they are directed to image classification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Buhler’s document classification with Altintas’ responder matching, Sharifi’s object type recognition, and Shrivastava’s object classification. The combination would have been obvious to one of ordinary art before the effective filing date of the claimed invention because they would have been motivated to increase classification accuracy of the system as a whole, which can be accomplished by analyzing more aspects of an analyzed image ([0004], “Automated computer-implemented detection and classification of objects in the images represented by the image data captured by the cameras can significantly facilitate the task of screening of the security personnel as well as improving recording of image data.”).

As per claim 4, the combination of Huang, Altintas, Sharifi, and Shrivastava teaches The system of claim 1.

Altintas teaches where the incoming message reports an occurrence of an error condition that affects a computerized system, where the semantic meaning comprises information from which the reporting of the error condition can be inferred, and where the responder is a technical-support resource configured to respond to the error condition (3. Proposed System. p198 “For example; an issue ticket describing network connection problem must be directed to the network problem category (or network department) and be classified as low speed problem type subcategory defined under network department. Since the proposed system is semi-automatic, if the prediction confidence of each classification is greater than the predetermined threshold value, the issue ticket is assigned to the relevant category or subcategory… According the classifications results, the issue tickets are assigned to the support staff who has the right expertise with the issue described in ticket in order to return a response to end user” Figure 2, “Suggested Solution”. Examiner Note: Altintas’ issue ticket describing a network connection problem is seen as equivalent to an incoming message reporting an occurrence of an error condition that affects a computerized system. A ticket describing a network connection problem is seen comprising information from which the reporting of the error condition can be inferred (i.e., a network connection problem). As seen in Figure 2, Altintas’ system then responds to the user’s error message with a suggested solution.).

Buhler, Altintas, Sharifi, and Shrivastava are analogous art because they are directed to image classification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Buhler’s document classification with Altintas’ responder matching, Sharifi’s object type recognition, and Shrivastava’s object classification. The combination would have been obvious to one of ordinary art before the effective filing date of the claimed invention because they would have been motivated to increase end user satisfaction and ticket handling efficiency at Altintas’ recommendation (Abstract, “The recommended method provides high quality user support and boosts end-user satisfaction. It reduces manual efforts and human errors…”)

As per claim 5, the combination of Buhler, Altintas, Sharifi, and Shrivastava teaches The system of claim 1.

Buhler teaches where the identified characteristics comprise an absolute location, within the graphical content, of a first structure of the one or more ontological structures (Column 27, lines 20-24, “Some implementations use intra-document locational data generated from the OCR process to reconnect labels separated from their respective data. Some implementations use data returned from the OCR process (e.g., polygon vertex coordinates) specifying the location of the discovered text.” Examiner Note: The polygon vertex coordinates returned during document processing are equivalent to an absolute location of an ontological structure (in this case, a text label).).

As per claim 7, the combination of Buhler, Altintas, Sharifi, Shrivastava teaches The system of claim 1.

Buhler teaches where the identified characteristics characterize a graphical element comprised by a first structure of the one or more ontological structures (Column 27, lines 20-24, “Some implementations use intra-document locational data generated from the OCR process to reconnect labels separated from their respective data. Some implementations use data returned from the OCR process (e.g., polygon vertex coordinates) specifying the location of the discovered text.” Examiner Note: The ontological structure is equivalent to a classification system. Therefore, a label found on an input image is seen as equivalent to a first structure of the ontological structure.).

Claim 8 is a method claim corresponding to system claim 1. Claim 8 is rejected for the same reasons as claim 1.

Claim 10 is a method claim corresponding to system claim 4. Claim 10 is rejected for the same reasons as claim 4.

Claim 11 is a method claim corresponding to system claim 5. Claim 11 is rejected for the same reasons as claim 5.

Claim 13 is a method claim corresponding to system claim 7. Claim 13 is rejected for the same reasons as claim 7.

As per claim 14, the combination of Buhler, Altintas, Sharifi, and Shrivastava teaches The method of claim 7.

Buhler teaches further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, wherein the computer-readable program code in combination with the computer system is configured to implement the intercepting, the identifying, the organizing the associating, the computing, the retrieving, and the assigning (Column 6, lines 11-16, “In accordance with some implementations, a non-transitory computer-readable storage medium has one or more processors and memory storing one or more programs executable by the one or more processors. The one or more programs include instructions for performing any of the methods described herein.” Column 10, lines 18-28, “one or more application servers 324, which provide various applications (such as an image or document search or organizer application 106) to the client devices 104. In some instances, applications are provided as a set of web pages, which are delivered to the client devices 104 and displayed in a web browser 222. The web pages are delivered as needed or requested. In some instances, an application is delivered to a client device 104 as a download, which is installed and run from the client device 104 outside of a web browser 222”).

Claim 15 is a program product claim corresponding to system claim 1. Claim 15 requires a computer-readable hardware storage device having a computer-readable program code stored therein, the program code configured to be executed by a cognitive assignment engine (CAE) system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for a self-learning ontology-based cognitive assignment engine (Buhler, Column 6, lines 11-16, “In accordance with some implementations, a non-transitory computer-readable storage medium has one or more processors and memory storing one or more programs executable by the one or more processors. The one or more programs include instructions for performing any of the methods described herein.”). Claim 15 is rejected for the same reasons as claim 1.

Claim 18 is a program product claim corresponding to system claim 4. Claim 18 is rejected for the same reasons as claim 4.

Claim 19 is a program product claim corresponding to system claim 5. Claim 19 is rejected for the same reasons as claim 5.


Claims 2-3, 9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 10769503 B1 to Buhler et al (hereinafter Buhler) in view of “Machine Learning Based Ticket Classification In Issue Tracking Systems” to Altintas et al (hereinafter Altintas), further in view of US 20190019110 A1 to Sharifi et al (hereinafter, Sharifi), further in view of US20170270674A1 to Shrivastava (hereinafter, Shrivastava), further in view of further in view of WO 2019174414 A1 to Huang et al (hereinafter Huang).

As per claim 2, the combination of Buhler, Altintas, Sharifi, and Shrivastava thus far teaches The system of claim 1.

Buhler, Altintas, Sharifi, and Shrivastava do not explicitly disclose where the hash codes are retrieved from a distributed hash table.

Huang teaches where the hash codes are retrieved from a distributed hash table ([0023-0024] “At least one master server and multiple slave servers;
Wherein, the main control server is configured to obtain a first hash value of the reference image to be retrieved, and the first hash value is used to characterize the image characteristics of the reference image; and the first hash value is divided into a preset number of first hash value segments, where the positions of different first hash value segments in the first hash value are in different order; and the preceding number of first hash value segments the value segment is sent to the multiple slave servers; the query result returned from the slave server is received, the query result at least includes: The information of the target image that is used to the reference image retrieval from the server;” [0030] “FIG. 2b Show a scheme diagram of storing the hash value segmented by splitting the hash value of the image into different hash tables.” Examiner Note: [0030] demonstrates that Huang is utilizing a distributed hash table.).
Buhler, Altintas, Sharifi, Shrivastava, and Huang are analogous art because they are all directed towards image processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Buhler’s document classification with Altintas’ responder matching, Sharifi’s object recognition, Shrivastava’s object classification, and Huang’s distributed hash storage. The combination would have been obvious to one of ordinary art before the effective filing date of the claimed invention because they would have been motivated to decrease computational demand of the system at Huang’s recommendation ([0026] “In-this way, Only a small number of the similarity between the candidate image and the reference image need to be calculated, which great reduction the calculation amount in the image retrieval process is improved, and the image retrieval efficiency is improved.”)

As per claim 3, the combination of Buhler, Altintas, Sharifi, Shrivastava and Huang thus far teaches The system of claim 2.

Huang teaches where the retrieving further comprises: the system retrieving from the distributed hash table a matching value that most closely matches a value of the hash code ([0026] “In the hash value segment, retrieve the second hash value segment that is the same as the first hash value segment and the target hash table is used to store the hash value of the image in the same order as the first hash value segment.” Examiner Note: Huang retrieves a set of values that match a portion of the hash being searched for, which includes the value closest to the entire hash being searched for (e.g. a perfect match).); and
determining that the matching value is an index value capable of enabling  the system to retrieve the matching template ([0026] “the target hash table is located correct for each first hash value segment, and the target hash table is stored In the hash value segment, retrieve the second hash value segment that is the same as the first hash value segment and the target hash table is used to store the hash value of the image in the same order as the first hash value segment. Further, From the Candidate Image to which the Second Hash Value Segment Beat, A Target Image SIP to the Reference Image is further retrieved.” Examiner Note: Huang retrieves a set of hash values corresponding to images similar to the target image. Huang then uses the best hash value returned to access the target image’s hash table. Thus, the hash value retrieved as most closely matching the target image’s hash is also an index value capable of enabling the system to retrieve the matching template (i.e. target image).).

Buhler, Altintas, Sharifi, Shrivastava, and Huang are analogous art because they are all directed towards image processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Buhler’s document classification with Altintas’ responder matching, Sharifi’s object recognition, Shrivastava’s object classification, and Huang’s distributed hash storage. The combination would have been obvious to one of ordinary art before the effective filing date of the claimed invention because they would have been motivated to decrease computational demand of the system at Huang’s recommendation ([0026] “In-this way, Only a small number of the similarity between the candidate image and the reference image need to be calculated, which great reduction the calculation amount in the image retrieval process is improved, and the image retrieval efficiency is improved.”)

Claim 9 is a method claim corresponding to system claim 3. Claim 9 is rejected for the same reasons as claim 3.

Claim 16 is a program product claim corresponding to system claim 2. Claim 16 is rejected for the same reasons as claim 2.

Claim 17 is a program product claim corresponding to system claim 3. Claim 17 is rejected for the same reasons as claim 3.

Claims 6, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10769503 B1 to Buhler et al (hereinafter Buhler) in view of “Machine Learning Based Ticket Classification In Issue Tracking Systems” to Altintas et al (hereinafter Altintas), further in view of US 20190019110 A1 to Sharifi et al (hereinafter, Sharifi), further in view of US20170270674A1 to Shrivastava (hereinafter, Shrivastava), further in view of “Face Recognition using Eye Distance and PCA Approaches” to Patel et Sevak (hereinafter Patel).

As per claim 6, the combination of Buhler, Altintas, Sharifi, and Shrivastava teaches The system of claim 1.

Patel teaches where the identified characte ristics comprise a set of relative locations, within the graphical content, of a plurality of structures of the one or more ontological structures (Page 86-87, “Distance between eyes is found using approach defined in figure 7 and results are shown in figure 8. Figure 8(a) is original image and thresholding version of respective image is followed in figure 8(b). eye extraction is done using manually then morphological operation is performed (figure 8(c)) and resulted blobs detected from eyes in image are shown in figure 8(d). Perceived distance is matched with distance stored in the database of train images of each class. Whichever distance matches correctly that image is considered as positive match.” Examiner Note: Patel teaches identifying eyes on a picture of a face, and then classifying the face based on the distance (i.e., relative location) of the identified eyes. Buhler teaches identifying a plurality of ontological structures in an image (see above, “vector component”). Both are directed to image classification. When Patel is applied to Buhler, the resulting system would include a relative location of the identified ontological structures within an input image.).

Buhler, Altintas, Sharifi, Shrivastava, and Patel are analogous art because they are all directed towards image processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Buhler’s document classification with Altintas’ responder matching, Sharifi’s object recognition, Shrivastava’s object classifcation, and Patel’s image classification. The combination would have been obvious to one of ordinary art before the effective filing date of the claimed invention because they would have been motivated to decrease computational demand of the system, which can be accomplished through use of distance based classification (Patel page 87, VII Conclusions, “Two different types of database are considered for improving efficiency and checking accuracy with various face images as inputs to face recognition system. PCA approach and eye distance approach give efficient results compared to other methods.”)

Claim 12 is a method claim corresponding to system claim 6. Claim 12 is rejected for the same reasons as claim 6.

Claim 20 is a program product claim corresponding to system claim 6. Claim 20 is rejected for the same reasons as claim 6.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180336485 A1 to Bikumala, US 20160179945 A1 to Lastra, US 20170221373 A1 to Dasgupta, US 20170302540 A1 to Monahan, US 8473432 B2 to Anerousis, US 20190220758 A1 to Talyansky, US 9286549 B1 to Ioffe, “Bloom Filters and Compact Hash Codes for Efficient and Distributed Image Retrieval to Salvi”, US 20200042837 A1 to Skinner is considered pertinent due to the object recognition disclosed. US20120269436A1 to Mensink is considered pertinent due to the hierarchical image labeling structure disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached M-F 9:30-18:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully submitted,

/PGS/Examiner, Art Unit 2126      
                                                                                                                                                                                                  /NICHOLAS KLICOS/Primary Examiner, Art Unit 2145